                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION                                              A   ,

DORA ALMA ANDRADE ZEPEDA,

                  Plaintiff,

V.                                                                     NO. EP-17-CV-267-MAT

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                  Defendant.

                               MEMORANDUM OPINION AND ORDER

        This is a civil action seeking judicial review of an administrative decision pursuant to

42 U.S.C.   §   405(g). Plaintiff Dora Alma Andrade Zepeda ("Plaintiff') appeals from the decision

of the Commissioner of the Social Security Administration ("Commissioner") denying her

applications for a period of disability and Disability Insurance Benefits ("DIB") under Title II of

the Social Security Act ("the Act") and Supplemental Security Income ("SSI") under Title XVI of

the Act. (Pl.'s Compl., ECF No. 5, at 1). The parties consented to the transfer of the case to this

Court for determination and entry ofjudgment.            See   28 U.S.C.   §   636(c); Local Court Rule CV-72.

For the reasons set forth below, the Commissioner's decision will be AFFIRMED.

                                    I.        PROCEDURAL HISTORY

        Plaintiff was fifty-seven years old at the time of the decision of the Administrative Law

Judge ("AU"), dated July 7, 2016. (R. 30, 189). Her pertinent job experience included work as a
                                                         1




housekeeping cleaner, mail clerk, small product assembler, and electronics inspector. (R. 29, 310).

On December 2, 2013, Plaintiff filed an application for a period of disability and DIB and an


'Reference to the record of administrative proceedings is designated by (R. [page number(s)]).

                                                         1




                                                        /
application for SSI, in which she alleged disability beginning on June 1, 2012, due to diabetes, and

conditions, injuries, or illnesses related to her back, bones, and cholesterol. (R. 189, 196, 58, 66).

After her applications were denied initially and upon reconsideration, Plaintiff requested a hearing

byanALJ. (R. 96-103, 108-13, 114-15).

        On May 19, 2016, a hearing was conducted before the AU. (R. 36-57). On July 7, 2016,

the AU issued a written decision denying benefits on the ground that Plaintiff was capable of

performing her past relevant work as a housekeeping cleaner, mail clerk, small product assembler,

and electronics inspector. (R. 20-30). On June 29, 2017, the Appeals Council denied PlaintiiTs

request for review, thereby making the AU's decision the Commissioner's final administrative

decision. (R. 1-6).

        In his written decision, the AU found that Plaintiff had the following severe impairments:

lumbar spondylosis with multi-level degenerative intervertebral disc derangement with radicular

pain; chronic obstructive pulmonary disease; hypertension; diabetes mellitus; osteoarthritis of the

shoulders bilaterally; and obesity. (R. 23). However, the AU also found that these impairments or

combination of impairments do not meet or medically equal the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix         1.   (R. 24). The AU determined that

Plaintiff had the residual functional capacity ("RFC") to perform light work as defined in 20 C.F.R.

§   404.1567(c) and 4 16.967(c), and was limited to "occasional stooping, kneeling, crouching, and

crawling,.. [and] occasional overhead reaching bilaterally." (R. 25).
             .




        Plaintiff argues: (1) that her lumbar spine impairment meets the requirements of Listing

1.04(A) of the Social Security Administration Regulations (the "Regulations") and (2) that the

AU's RFC finding is not supported by substantial evidence. (Pl.'s Br., ECF No.       13, at 2-3).




                                                  2
                                        II.     DISCUSSION

   A. STANDARD OF REVIEW

       The Court's review is limited to a determination of whether the Commissioner's final

decision is supported by substantial evidence on the record as a whole, and whether the

Commissioner applied the proper legal standards. Myers          v.   Apfel, 238 F.3d 617, 619 (5th Cir.

2001) (citing Greenspan   v.   Shalala, 38 F.3d 232, 236 (5th Cir. 1994)) (internal quotation marks

omitted). Substantial evidence "is such relevant evidence as a reasonable mind might accept to

support a conclusion" and is more than a scintilla, but less than a preponderance. Ripley       v.   Chater,

67 F.3d 552, 555 (5th Cir. 1995) (quoting Greenspan, 38 F.3d at 236; Speilman         v.   Shalala,   1   F.3d

357, 360 (5th Cir. 1993)). A finding of"no substantial evidence" will be made only where there is

a "conspicuous absence   of credible choices" or "no contrary medical evidence." Abshire v. Bowen,

848 F.2d 638, 640 (5th Cir. 1988) (quoting Hames      v.   Heckler, 707 F.2d 162, 164 (5th Cir. 1983))

(internal quotation marks omitted).

       In determining whether there is substantial evidence to support the findings of the

Commissioner, the Court may not reweigh the evidence or try the issues de novo. Newton v. Apfel,

209 F.3d 448, 452 (5th Cir. 2000). The Court may not substitute its own judgment "even                    if the

evidence preponderates against the [Commissioner's] decision." Harrell v. Bowen, 862 F.2d 471,

475 (5th Cir. 1988) (citation omitted). "Conflicts in evidence are for the [Commissioner] and not

the courts to resolve." Spellman, 1 F.3d at 360 (quoting Selders v. Sullivan, 914 F.2d 614, 617 (5th

Cir. 1990)) (internal quotation marks omitted).   If the Commissioner's findings are supported by

substantial evidence, "they are conclusive and must be affirmed." Id. However, "[t]he                 AU's
decision must stand or fall with the reasons set forth in the        AU's decision,   as adopted by the

Appeals Council." Newton, 209 F.3d at 455.



                                                  3
     B. THE AU APPLIED 1HE PROPER LEGAL STANDARD AND HIS FINDING THAT PLAINTIFF'S
        LUMBAR SPINE IMPAIRMENT DOES NOT MEET THE REQUIREMENTS OF LISTING 1.04(A)                  Is
        SUPPORTED BY SUBSTANTIAL EVIDENCE

        Plaintiff argues that her lumbar spine impairment meets the requirements of Listing

1.04(A) of 20 C.F.R. Part 404, Subpart P, Appendix     1   for disorders of the spine. (Pl.'s Br., ECF

No. 13, at 3-4). She claims that the medical record in evidence shows that her disorder has resulted

in "nerve root compression characterized by neuro-anatomic distribution of pain, limitation        of

motion of the spine, motor and sensory loss, and a positive straight-leg raising test," as required

by Listing 1.04(A). Id. at 6. Plaintiff argues: (1) that the   AU's finding results from legal error
because he does not explain his fmding, (2) that the AU's fmding is not supported by substantial

evidence and (3) that "the physical examinations were cursory and incomplete," and therefore, the

AU should have ordered further review or consultation in order to fully develop the record. Id. at

7.

        In response, the Commissioner argues that Plaintiff has not met "her burden     of presenting
evidence of the necessary Listing criteria because her medical evidence does not document the

presence of motor loss." (Comm'r's Br., ECF No. 15, at 5). The Commissioner also argues that

the physical examinations were complete and included "specific findings of normal muscle

strength." Id. at 7. The Commissioner further notes that the agency obtained a consultative

examination, "which resulted in Dr. Barahona' s December 2013 findings of intact muscle strength

and no atrophy, demonstrating an absence of motor loss for purpose of Listing 1.04(A)." Id.

            i.   The AU Did Not Err in His Explanation for Finding that        Plaintff's Impairment
                 Does Not Meet the Criteria of Listing 1.04(A)

        Plaintiff argues that the AU' s explanation for his finding that her impairment does not

meet the requirements for Listing 1.04(A) is insufficient and is, therefore, legal error. (P1's. Br.,

ECF No. 13, at 4). In his decision, the AU found that Plaintiff's impairment(s) did not meet or
equal Listing 1.04, disorders of the spine, "because the claimant's medical evidence record did not

show the compromise of a nerve root or of the spinal cord with limitation of motion in the spine,

spinal arachoniditis [sic], or the inability to ambulate effectively." (R. 24).

         When determining whether a claimant is disabled under the Regulations, the AU conducts

a "five-step sequential evaluation process." 20 C.F.R.      §S   404.l520(a)(4) & 416.920(a)(4). At the

third step, the AU determines whether the claimant has an impairment "that meets or equals one

of [the] listings in appendix 1 of this subpart and meets the duration requirement         .   . .   ." Id. at   §§


404.1 520(a)(4)(iii) & 41 6.920(a)(4)(iii).   If so, the claimant will be found to be disabled. Id.

         Listing 1.04 governs disorders of the spine, resulting in compromise of a nerve root or the

spinal cord. Id. at Part 404, Subpart P, Appendix 1, Listing 1.04. To be found disabled under this

listing, the plaintiff is required to prove the criteria of one of three subsections. Subsection A

requires "[e]vidence of nerve root compression characterized by neuro-anatomic distribution of

pain, limitation of motion of the spine, motor loss (atrophy with associated muscle weakness or

muscle weakness) accompanied by sensory or reflex loss and, if there is involvement of the lower

back, positive straight-leg raising test (sitting and supine)." Id. at Part 404, Subpart P, Appendix

1,   Listing 1.04(A). Subsection B requires evidence of "[s]pinal arachnoiditis, confirmed by an

operative note or pathology report of tissue biopsy, or by appropriate medically acceptable

imaging, manifested by severe burning or painful dysesthesia, resulting in the need for changes in

position or posture more than once every 2 hours." Id. at Part 404, Subpart P, Appendix 1, Listing

1.04(B).    Subsection C requires evidence of "[1]umbar                  spinal stenosis        resulting in

pseudoclaudication, established by findings on appropriate medically acceptable imaging,

manifested by chronic nonradicular pain and weakness, and resulting in inability to ambulate

effectively, as defined in 1 .00B2b." Id. at Part 404, Subpart P, Appendix 1, Listing 1.04(C).
       Critically, the   AU's explanation identifies one element from each of the three subsections
of Listing 1.04 that was not demonstrated in the medical evidence in the record. Thus, as it relates

to Plaintiff's claim of error, the AU found that she was not disabled under Listing 1.04(A) because

the "medical evidence record did not show the compromise of a nerve root or of the spinal cord

with limitation of motion in the spine." (R. 24).

       Plaintiff argues that this explanation is insufficient, constituting a "bare conclusion [that]

is beyond meaningful judicial review," relying on the Fifth Circuit's opinion in Audler v. Astrue.

(P1's. Br., ECF No. 13, at 4 (citing Audler v. Astrue, 501 F.3d 446,448 (5th Cir. 2007)). InAudler,

the Fifth Circuit reviewed the    AU's decision     at step three where the AU "did not identify the

listed impairment for which Audler's symptoms fail to qualify, nor did she provide any explanation

as to how she reached the conclusion that Audler' s symptoms are insufficiently severe to meet any

listed impairment." Audler, 501 F.3d at 448. The Fifth Circuit found this "bare conclusion          [ ]


beyond meaningful judicial review." Id. (quoting Clifton     v.   Chater, 79 F.3d 1007, 1009 (10th Cir.

1996)). The Fifth Circuit stated that, pursuant to 42 U.S.C.      §   405(b)(l):

               the AU was required to discuss the evidence offered in support of
               Audler's claim for disability and to explain why she found Audler
               not to be disabled at that step. Although the AU is not always
               required to do an exhaustive point-by-point discussion, in this case,
               the AU offered nothing to support her conclusion at this step and
               because she did not, "we, as a reviewing court, simply cannot tell
               whether her decision is based on substantial evidence or not."

Id. (quoting Cook v. Heckler, 783 F.2d 1168, 1172 (4th Cir. 1986)).

       In contrast to the AU's decision in Audler, the AU in the instant case identified a specific

listing that was not met, Listing 1.04, disorders of the spine, among several other Listings that

were also not met by the medical evidence. (R. 24). In further detail, and key to this issue, the AU

stated the required element of each of the subsections of Listing 1.04 that was unsupported by the
evidence. This detail sufficiently directs the Court to the   AU's reason for finding that Plaintiff's
impairment does not meet or equal Listing 1.04. As to the specific subsection at issue, the AU

stated that the medical evidence in the record did not show that Plaintiff's impairment(s) met or

equaled Listing 1.04, as it relates specifically, but implicitly, to Listing 1.04(A), because it did not

show "limitation of motion in the spine." Id. This is more than a bare conclusion and allows for

meaningful judicial review as to whether the medical record evidence shows that there is no

limitation of motion in the spine, one of the criteria to meet Listing 1.04(A). Accordingly, the

Court finds that the AU sufficiently explained the reason for his finding that Listing 1.04(A) was

not met or equaled, and, therefore, did not err.

           ii.    The AU 's Finding Is Supported by Substantial Evidence

       Plaintiff argues the existence of each individual requirement of Listing 1.04(A) with

specific citations to the record. (Pl.'s Br., ECF No. 13, at 5-7). The Commissioner, in her response,

focuses on the lack of evidence of the requirement of motor loss. (Comm'r's Br., ECF No. 15, at

5-7). However, the Court limits its review to evidence of limitation of motion in the spine because

that is the element that the AU states is lacking. (R. 24); see Newton, 209 F.3d at 455 ("The AU's

decision must stand or fall with the reasons set forth in the      AU's decision,   as adopted by the

Appeals Council.")

       "The term 'disability' means     [1   inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months." 42 U.S.C.    §   423(d)(1)(A). When determining whether a claimant is disabled at

the third step of the sequential evaluation process, the AU determines whether the medical

evidence meets or equals the criteria of a listed impairment in Appendix 1 to Subpart P of Part 404



                                                    7
of the Regulations and meets the duration requirement. 20 C.F.R.                       §§   404.1 520(a)(4)(iii) &

416.920(a)(4)(iii). To meet the duration requirement, the impairment must have lasted or must be

expected to last for a continuous period of at least twelve months, unless it is expected to result in

death. 20 C.F.R.       §     404.1509 & 416.909.

           "A physical or mental impairment must be established by medical evidence consisting of

signs, symptoms, and laboratory findings, not only by your statement of symptom.                    . .   ." 20 C.F.R.

§      404.1508 & 416.908 (1991).2 Evidence to establish an impairment must be provided by

"acceptable medical sources:" licensed physicians, licensed or certified psychologists, licensed

optometrists, licensed podiatrists, and qualified speech-language pathologists (the latter four for

establishing limited impairments within the fields of their specialties). Id. at               §§   404.1513(a) &

416.913(a) (2013). Other sources, such as therapists, may provide evidence tending to show the

severity of an impairment. Id. at       §   404.1513(d) & 416.9 13(d) (2013).

           The Listing of Impairments in Appendix           1   describes conditions and impairments that are

sufficiently severe to prevent an individual from engaging in                   any   gainful activity, not just

"substantial gainful activity," regardless of age, education or work experience. 20 C.F.R.

§     404.1525(a) & 416.925(a);       Sullivan   v.   Zebley,   493 U.S. 521, 532 (1990). Thus, a claimant is

automatically entitled to benefits if her impairment meets the duration requirement and meets or

equals the criteria of one of the listed impairments. 20 C.F.R.                §    404.1520(d) & 416.920(d).

Because the Listings "were designed to operate as a presumption of disability that makes further




2
            March 27, 2017, these regulations were removed. The AU's decision was issued prior to March 27, 2017.
(R. 30). Accordingly, where the previous and current regulations differ, the Court considers the regulations that were
in effect at the time of the AU's decision. See Young v. Berryhill, 689 F. App'x 819, 821 n.3 (5th Cir. 2017).

3See footnote 2, supra.

    See footnote 2, supra.
inquiry unnecessary," the medical criteria of the Listings are set at "a higher level of severity" than

the statutory disability standard. Zebley, 493 U.S. at 532.

           Plaintiff claims that the medical record evidence shows limitation in her spinal motion,

citing three pages of the medical evidence in the record. (P1's. Br., ECF No.                13,    at 6 (citing R.   382,


407, 432)).     Page 382 of the record is the first page of a document described as a "Chart Note" from

an office visit at Centro de Salud Familiar La Fe on April            18,   2014,   signed by a nurse practitioner.

(R.    382).   This page does not include clinical findings by a licensed physician related to limitation

of motion of the spine, but instead, as it relates to the back, sets forth a history of Plaintiff's back

pain and pain score. Id. Significantly, the "historian" is noted as "self," that is, Plaintiff. Id. The

Court has found no clinical or other medical finding in this cited evidence of limitation of motion

of the spine.5

           Page 407 of the record is the fifth page of the record of an office visit to UMC

Neighborhood Health Center Ysleta on September                 2,   2014.   (R.   407).   The notes of the physical

examination of Dr. Sergio Alvarado state that the range of motion ("ROM") of the lumbar spine

is.   limited. Id.

           Page 432 of the record is the third page of a "Triage Note" dated November 27,                   2015,     from

University Medical Center of El Paso performed by a registered nurse. (R.                   432).   This page appears

to be primarily dedicated to "ID Screening," "Pain Assessment," and "Pain Assessment Details"

relating to Plaintiff's back pain. Id. However, in the pain assessment details, although it notes that

the primary pain aggravating factors are "movement," it also states that the primary pain location




5Likewise, Plaintiff has not pointed to any specific information on this page in support of her argument. Moreover,
the "provider" is a nurse practitioner and not a licensed physician, as required by the Regulations to be considered as
provided by an acceptable medical source. See (R. 386); 20 C.F.R. § § 404.1513(a) & 416.913(a) (2013).
is the "hip," and makes no mention           of motion of the spine. Id. The Court has found no clinical or

other medical findings on this page of the record related to limitation of motion of the                    spine.6


         Of the three pages cited in support by Plaintiff, only one referenced limitation of motion

of the spine, which is also the only one of the three pages reflecting an examination performed by

a licensed physician. See (R. 407). The Court has conducted its own review                     of the record and has

found two other documents providing evidence from acceptable medical sources commenting on

the motion of Plaintiff's      spine.7


         In a consultative examination on December 20, 2013, Dr. Jose A. Barahona recorded

Plaintiffs ROM in the lumbar spine as: "flexion 20 degrees, extension                     10 degrees and lateral 10

degrees." (R. 325). As cited by Plaintiff, and discussed supra, on September 2, 2014, Dr. Alvarado

noted that Plaintiffs lumbar spine ROM was limited. (R. 407). The Court has found no other

mention of limitation of motion of spine until almost a year and a half later, when on February 16,

2016, on an "Emergency Provider Report" from Del So! Medical Center (COCVH), Dr. Nadah B.

Zafar noted that Plaintiff had a full and painless range of motion in her back. (R. 527).

         Based on the evidence cited by Plaintiff, the record shows limitation of motion of the spine

on only one date, September 2, 2014, which clearly falls short of the twelve-month duration

requirement in the Regulations.          See (R.   407). Furthermore, Plaintiff has not cited Dr. Barahona' s

ROM measurements taken on December 20, 2013, in support of her argument, and Dr. Barahona

does not state that such measurements indicate a limited ROM. However, even construing Dr.



6
     with Plaintiff's argument related to the Chart Note, see footnote 5, supra, Plaintiff has not pointed to any specific
information on this page in support of her argument. Furthermore, the document reflects that a registered nurse, not a
licensed physician, attended Plaintiff. (R. 432). Accordingly, per the Regulations, the evidence is not provided by an
acceptable medical source. 20 C.F.R. § 404.15 13(a) & 416.913(a) (2013).

      Court found a third document noting a limitation of motion of the spine. However, the finding was made by a
physical therapist, not a licensed physician. See (R. 359).


                                                           10
 Barahona' s ROM measurements in Plaintiff's favor as indicating a limited ROM in her lumbar

spine, such evidence would indicate limitation of motion of the spine for a duration    of only eight-
and-a-half months, which is still shy of the twelve-month duration requirement in the Regulations.

Without evidence of limitation of motion of the spine extending beyond these dates, which this

Court has not found, the AU's finding that Plaintiff's "medical evidence record did not show the

compromise of a nerve root or ofthe spinal cord with limitation of motion in the spine" is supported

by substantial evidence. (R. 24).

        However, even if this medical evidence were sufficient to meet the criterion of limitation

of motion of the spine in Listing 1.04(A), "'[p]rocedural perfection in administrative proceedings

is not required' as long as 'the substantial rights of a party have not been   affected." Audler, 501
F.3d at 448 (5th Cir. 2007) (quoting Mays     V.   Bowen, 837   F.2d 1362, 1364 (5th Cir. 1988)). As

pointed out by the Commissioner, Plaintiff has not shown the element of motor loss accompanied

by sensory or reflex loss.

       Plaintiff argues that motor loss is evidenced in the record at pages 323 and 345 to 361.

(Pl.'s Br., ECF No. 13, at 7). Page 323 is the first page of Dr. Barahona's report and does not

contain any fmdings of Dr. Barahona related to motor loss. (R. 323). Rather, on page         3   of Dr.
Barahona's "TRC Evaluation," conducted on December 20, 2013, Dr. Barahona notes sensory and

strength are both "5/5 to both upper extremities and lower extremities," and also states that no

atrophy or deformity was noted. (R. 325).

       Pages 345 to 361 are records of Plaintiff's rehabilitation therapy. Although two pages of

the medical record state a finding of muscle fatigue or muscle weakness (R. 350, 359), these

statements were made by physical therapists and, thus, are not acceptable medical sources to

establish an impairment. 20 C.F.R.   §   404.1513(a) & 416.913(a) (2013); (R. 350, 359). The Court



                                                   11
 has found no other medical evidence supporting a finding of motor loss. Rather, spanning two and

a half years, four doctors have specifically noted normal strength or motor. See (R. 325, 336, 407,

 527). Therefore, even if the AU erred by basing his finding solely on a lack of evidence of

limitation of motion of the spine, such error is harmless because substantial evidence supports a

finding that Plaintiff's impairments do not meet or medically equal the severity of Listing 1.04(A),

specifically relating to motor loss.

           iii.   The ALJDId Not Err by Not Ordering Review or Consultation to Further Develop
                  the Record

        Plaintiff argues that the physical examinations were "cursory and incomplete," and,

therefore, the AU had a duty to more fully develop the record either by submitting the record to a

medical expert or by sending Plaintiff for a consultative examination. (Pl.'s Br., ECF No. 13, at

7). According to Plaintiff,   if an    AU does not fulfill this duty, his decision is not substantially

justified. Id. (citing Newton, 209 F.3d at 458). In response, the Commissioner counters that there

are specific findings in the record that are relevant to the elements of Listing 1.04(A), and asserts

that Plaintiff has cited some of these findings to support his argument that he meets the elements

of Listing 1.04(A). (Comm'r's Br., ECF No.          15, at 7).

        The Court is not persuaded by Plaintiffs arguments. Plaintiff's assignment of error in this

respect is itself cursory as well as conclusory, arguing only that "on review it appears that the

physical examinations were cursory and incomplete." (Pl.'s Br., ECF No. 13, at 7). Plaintiff makes

this argument after citing the record extensively to support his argument that the medical record

reflects that he meets the requirements of Listing 1 .04(A). See id. at 5-7. Further, the case cited in

support by Plaintiff involved the AU's failure to obtain supplemental information when she "was

faced with what she deemed an incomplete medical history" and "expressed doubts about [the

treating physician's] opinions   . .   .   but did not request additional information to eliminate those

                                                      12
 doubts before rejecting the opinion of the treating physician."   Newton,   209 F.3d at 458. In the

instant case, there is no indication from the AU's decision, from Plaintiffs thorough citation to

the record, nor from Plaintiffs general conclusion, that the medical history is incomplete or that

the AU had doubts about any opinions. To the contrary, the medical record spans more than two

years with numerous instances of specific findings related to the elements of Listing 1.04(A), as

detailed supra. Accordingly, the Court finds that the AU did not err by not submitting the complete

medical record to a medical expert or by not sending Plaintiff for a consultative examination.

    C. THE   AU's   RESIDUAL FUNCTIONAL CAPACITY FINDING            Is   SUPPORTED BY SUBSTANTIAL
        EVIDENCE

        Plaintiff argues that the AU's RFC assessment is not supported by substantial evidence

because "{t]he AU failed to fully address Plaintiffs standing and walking abilities." (Pl.'s Br.,

ECF No. 13, at 8). According to Plaintiff; she is unable to perform the standing and walking

requirements of light work. Id. Plaintiff claims that the record reflects that she has "testified and

reported to her lower back pain which radiates to her lower extremities, as well as experiencing

numbness, which it interferes with her ability to stand and walk for extended periods, and that she

needs assistance with activities." Id. at 10 (citing R. 44-46, 234, 235, 239, 244, 247, 260, 261, 263,

268, 323). Plaintiff asserts that her testimony and reports are supported by the medical evidence

relating to her lower back pain and her obesity. Id. at 10-11 (citing numerous pages in the record).

According to Plaintiff, this medical evidence supports her reports that she cannot stand or walk for

extended periods of time, including the amount of time required to perform light work. Id. at 11.

Plaintiff claims the AU erred in failing to address her standing and walking abilities and that this

error is not harmless because if the AU had reduced the RFC to sedentary work it would have

resulted in a finding of disabled after the remaining steps of the sequential evaluation process were

considered. Id.


                                                 13
         In response, the Commissioner claims that Plaintiffs claim that she is unable to
                                                                                          perform
 the standing and walking requirements of light work rests on her own testimony
                                                                                rather than
 medical findings or opinions in the record. (Comm'r's Br., ECF No. 15, at 9). The Commissioner

 asserts that the AU found that Plaintiff's claims were inconsistent with her daily activities and

medical records. Id. According to the Commissioner, the AU, as the fmder of fact, properly

resolved the inconsistencies between Plaintiff's testimony and the other medical and non-medical

evidence in the record in formulating the RFC. Id. at 10 (citing Selders, 914 F.2d at 617).

        Between steps three and four of the sequential evaluation process, the AU makes a finding

about the claimant's residual functional capacity "based on all the relevant medical and other

evidence in [the] case record.   . .   ." 20 C.F.R.   §S   404.1520(e) & 416.920(e). The residual functional

capacity is the most an individual can do in a work setting despite her physical and mental

limitations related to her impairments. Id. at        §     404.1545(a) & 416.945(a). "A limited ability to

perform certain physical demands of work activity, such as sitting, standing, walking, lifting,

carrying, pushing, pulling, or other physical functions, may reduce a claimant's ability to do past

work and other work." Id. at     §     404.1545(b) & 416.945(a). "If an individual's statements about

the intensity, persistence, and limiting effects of symptoms are consistent with the objective

medical evidence and the other evidence of record, [the AU] will determine that the individual's

symptoms are more likely to reduce his or her capacities to perform work-related activities..           .



SSR 16-13p. The AU will also consider the consistency ofthe claimant's own statements, including

statements made under other circumstances and at prior steps of the administrative review process.

Id.

       The AU considered Plaintiffs subjective description of her limitations from her testimony

at the hearing, including being able to "sit for only half an hour, and having to use a cane to walk."



                                                           14
 (R. 26). The AU found Plaintiffs testimony misrepresented facts relevant to the issue
                                                                                       of disability.
 Id. For example, the AU stated that Plaintiff denied ever going to Mexico despite
                                                                                   medical records
 indicating that she received treatment and medication in Mexico.       See   (R. 26 (citing R. 318, 334,

 382)). While the transcript of the hearing reflects that Plaintiff denied ever going to Juarez, Mexico,

 as opposed to Mexico in general (R. 40), inconsistencies still exist between Plaintiff's
                                                                                          testimony
 and the evidence in the record even when narrowing the geographical reference from Mexico to

Juarez, Mexico. For example, reference to medical treatment in Juarez, specifically treatment of

injections for pain, is made in one of the three exhibits cited by the AU.     See   (R. 334).

        Further, the AU notes other inconsistencies between Plaintiffs statements and other parts

of the evidence in the record. The AU noted that Plaintiff testified at the hearing that she never

goes out of the house but later admitted that she goes to church every week. (R. 26). The AU also

noted Plaintiffs testimony that she could not remember her work history, but there were no

diagnoses in her medical records for memory issues. Id. The AU                       found that "[t]hese

misrepresentations significantly erode the persuasiveness and reliability             of the claimant's
allegations of disability." (R. 26).

        The AU also considered the medical evidence in the record and noted several instances of

fmdings of normal strength, (R. 336, 407); normal gait, (R. 407, 527); normal or full range of

motion, (R. 336, 527); normal motor observed, (R. 336, 527); normal sensory observed, (R. 336);

inconsistent use ofa cane for ambulation, (R. 345-375); reports of feeling "good" with "no issues,"

(R. 345, 355), being "on her feet 'all   day," (R. 356), and failing to fill her prescription prescribed
for lumbago, (R. 507).   See (R.   26-28). Based on these reasons and evidence, as stated in the AU's

decision, the Court finds substantial evidence supports the      AU's RFC finding that included no
standing or walking limitations.



                                                    15
                          III.   CONCLUSION

IT IS ORDERED that the decision of the Commissioner will be AFFIRMED.

SIGNED and ENTERED this      2         day of March, 2019.




                                         UNITED STATES MAGISTRATE JUDGE




                                  16
